Sir, allow me, first of all, to join the representatives who have spoken before me in congratulating you on your well-deserved election to the high office of President of the thirty-first regular session of the United Nations General Assembly. My delegation is confident that in the genuine tradition of justice and equity, which are vital principles of non-alignment, your dedication and eminent qualities will guide this session to a successful conclusion. We are particularly happy that we have a President from Sri Lanka, a non-aligned country, where the latest summit Conference of non-aligned countries has just been held. We are convinced that your eminent qualities as an experienced and able diplomat, which have proved invaluable in the current negotiations on the law of the sea, will be a great asset to this session. On behalf of the Zambian delegation, I pledge our co-operation in the execution of your heavy and important task.
159.	May I also pay a tribute to your predecessor, Mr. Gaston Thorn, Prime Minister and Minister of Foreign Affairs of Luxembourg, for his untiring and successful efforts in presiding over the deliberations of the thirtieth regular session of this Assembly.
160.	The death of Chairman Mao Tsetung has left the people of Zambia with a deep sense of grief. Chairman Mao Tsetung symbolized those qualities that have marked and will continue to mark the outstanding and phenomenal achievements of the People's Republic of China and that country's contribution to the world as a whole in many fields of human endeavor. Chairman Mao Tsetung was a great revolutionary leader whose life was a shining example of dedication and self-sacrifice in the cause of the Chinese people and that of mankind as a whole. Even before the founding of the Chinese Communist Party in July 1921, he dedicated his life to the cause of the oppressed people of China against imperialism and domestic reaction. He was a worker, a teacher, a great guerrilla leader, a philosopher and a great statesman. In all these and other walks of life, he was an uncompromising champion of the cause of the downtrodden.
161.	China's commitment to the cause of liberation and to the fundamental rights and interests of the developing world is an inspiration to the majority of mankind. We in Zambia mourn Chairman Mao Tsetung because he and his great revolutionary country have been reliable supporters, not only of Zambia, but of our oppressed brothers and sisters in southern Africa. Under the wise chairmanship of Mao Tsetung, the friendly people of China have forged a profound bond of friendship and co-operation based on a genuine commitment to the just cause of mankind. Chair-man Mao Tsetung has left us with lasting inspiration and pride.
162.	In this connexion, Mr. President, I wish to convey, through you, to the delegation of the People's Republic of China my delegation's profound sense of sorrow and grief at the death of that great revolutionary leader.
163.	Since the thirtieth session of the General Assembly, little has taken place to shift the balance on the inter-national scene from one of too much emphasis on national or regional military strength to one of a fairer consideration of the genuine needs of the entire world community. Yet the fulfillment of the basic needs of mankind as a whole is a more secure basis for international peace and security. In the contemporary world, the United Nations is placed in a difficult position; for, while it is trying to promote the genuine needs of mankind in the political, economic, cultural and other fields, it is often subjected to pressures and even bullying from 'those of its membership who use their near-monopoly of crude physical power without international authority.
164.	Let me briefly address myself to a great challenge of our time -namely, development and international economic co-operation.
165.	During the past year, development and co-operation for development have increasingly become important in international politics. Indeed, development issues have today acquired a dominant, if not central, place in world affairs and in the minds of statesmen. In a real sense, development and international co-operation for development have now regained the attention previously held in the early 1960 s, when the First United Nations Development Decade was initiated by this world body in order to pursue policies to accelerate the economic and social progress of developing countries.
166.	This is indeed as it should be, for we have all witnessed with great consternation the widening gap be-tween expectations and fulfillment in the intervening period of IS years. The hopes and aspirations of the developing nations occasioned by past declarations of Development Decades have remained largely disappointed and unfulfilled. Such hopes and aspirations for a greater and a more equitable share in the world's economic and social benefits have nevertheless continued to rise. They have not, however, been met with corresponding commitment and concrete action from the developed countries.
167.	Meanwhile, in the face of prolonged neglect or indifference on the part of the developed countries, old problems have become more complex, new problems have been created, and crises have emerged. Consequently, the economic and social situation of the developing nations has further continued to deteriorate. We are familiar with the various serious and complex difficulties still confronting the developing nations-difficulties which have adversely affected the ability of their Governments to ensure even basic standards of living for their peoples.
168.	We in Zambia know these economic difficulties too well, having attained political independence barely 12 years ago. Since independence, the ruling United National Independence Party, the Government and peace-loving people of Zambia have vigorously worked towards the diversification of a once copper-oriented economy. We are proud to say that encouraging results are already evident with regard to self-sufficiency in staple food commodities. The implementation of the Zambian philosophy of humanism, a basic communal form of socialism which capitalizes on the importance of a man-centered society, has led to marked progress in the vital fields of rural reconstruction, education, health, agriculture and economic reforms.
169.	Unfortunately, on the international scene, the continued lack of significant progress in the important areas of trade, transfer of capital resources, debt adjustments, monetary reform, the transfer and development of appropriate technology to and within the developing countries constitute a major source of profound concern. In addition, the developing countries have had to bear the brunt of the world economic crisis, especially the ominous effects of recession and inflation in industrial countries.
170.	The complex problems which have afflicted the world economy in general, and the economies of poor countries in particular, have served to demonstrate and highlight the highly interdependent character of the world community. They have, with equal force, underlined the imperative necessity for bold and comprehensive solutions which correspond, both in scope and magnitude, to those complex problems.
171.	Significantly renewed and expanded efforts aimed at assisting the developing countries to be self-reliant have become all the more urgent and imperative. Evidently, additional means for an adequate effort to assist the developing countries are within the capabilities of the international community. The critical situation of the developing nations for the world social 2nd political environment must be accurately perceived and understood.
172.	Isolated, half-hearted and marginal measures applied thus far by industrialized countries are clearly inadequate to the gigantic task now before us, namely, to achieve a new and viable world order based on equity, justice and equality of economic opportunity among all countries- developed and developing, big and small. The costs of establishing such a world order are much less than the costs of the arms race, and the stakes for its achievement much higher.
173.	The road towards the establishment of a new international economic order has already been clearly defined. The task ahead will, admittedly, be difficult. The cardinal point that should be borne in mind is that the movement towards the new international economic order cannot be dismissed casually by any one individual or group of countries.
174.	The United Nations General Assembly, in both its sixth and seventh special sessions, has affirmed the principle of economic interdependence between the developed and developing countries. In addition, it has affirmed the principle of collective responsibility for the economic well-being and security of the world's developing nations. Moreover, common agreement was reached at the seventh special session on the need for structural changes in international economic relations through negotiation and mutual accommodation.
175.	These are some of the main objectives within the context of the new international economic order which it is now the solemn duty of all States, in particular those materially better off, to attain through concerted means. Other key objectives are contained, inter alia, in the declarations adopted at the recent United Nations conferences on industrialization, food, employment and habitat.
176.	It is therefore now incumbent on the community of nations to seize the opportunities thus afforded to give expression to its avowed solidarity in order to fulfill the commitment to change.
177.	During the past year, there have been signs of small, yet fairly significant and, it is to be hoped, irreversible, beginnings in our common endeavor to evolve a viable world order. One could discern a growing determination to work towards the achievement and equitable sharing of economic opportunities and the fruits of development. Although limited in both scope and magnitude, reference could be made to the decisions taken by the International Monetary Fund at its meeting in Kingston in January this year; the fourth session of UNCTAD held in May this year in Nairobi; the Conference on International Economic Co-operation currently taking place in Paris; and the application of the Lome Convention*
178.	International negotiations in process or in prospect, such as those within the framework of the Paris dialog or UNCTAD, require renewed political impetus to facilitate common agreement on the specific means and institutions for solving key global problems.
179.	In this connexion, my delegation would like to urge speedy agreement on, inter alia, the establishment of the common fund for financing buffer stocks-a fund to which Zambia has already pledged to contribute-and effective measures for dealing with the critical debt problems facing many developing countries.
180.	It is also encouraging that the developing countries have now, more than ever before, demonstrated their determination to develop and enhance their mutual co-operation in various fields, implementing thereby the principle of collective self-reliance which they have long espoused and championed.
181.	The relevant decisions adopted, both at the Fifth Conference of Heads of State or Government of Non- Aligned Countries held at Colombo and at the recent Conference on Economic Co-operation among Developing Countries held in Mexico, bear eloquent testimony to the heightened sense of collective self-reliance among the developing countries.
182.	The developing countries recognize the fact that the development of their peoples and economies depends primarily on their own efforts, although the success of their development efforts could be eased, or frustrated, by international assistance and trade policies.
183.	The achievement of greater self-reliance among the developing countries constitutes an indispensable ingredient of the new international economic order. It is a vital objective which deserves the unqualified support of the industrial countries.
184.	For a viable and just world order, which we are all seeking to establish, depends on collective self-reliance and progress in the developing countries and on co-operation and willingness to assist on the part of the industrial Countries. In the spirit of the growing recognition of interdependent interests of developed and developing countries and given the importance of equality of economic opportunity among nations, my delegation would strongly urge the developed countries to support and encourage developing countries in their determined efforts at achieving collective self-reliance.
185.	-	The Third United Nations Conference on the Law of the Sea is far from accomplishing the task for which it was convened, namely, the adoption of a convention dealing with all matters relating to the law of the sea.
186.	The Conference has yet to resolve central issues relating to various important matters such as, first, the rights and interests of all States to all natural resources in the area beyond the territorial seas of coastal States - whether those States are land-locked, coastal or geographically disadvantaged; secondly, issues relating to the exercise by land-locked States of their right of free access to and from the sea; and thirdly, rational exploitation of the resources of the sea-bed as the common heritage of all mankind and the equitable distribution of benefits derived therefrom.
187.	My delegation is aware that various proposals have been presented to the Conference on the Law of the Sea. My own delegation to that Conference is one of those that have presented concrete proposals. In relation to the first of the three matters to which I have just referred, I should like to mention specifically one important proposal which could very well lead to a break-through in the negotiations and provide a nucleus of an emerging consensus.
188.	Zambia believes that the world community should continue to recognize a belt of ocean space, of suitable width, known as the territorial sea of coastal States. This could probably be extended by the Conference on the Law of the Sea to 12 nautical miles, measured from the coasts of such States.
189.	Beyond such limits, however, the area and its resources should continue to belong to all mankind and may be apportioned according to regions or subregions. All States in such regions or subregions, whether land-locked, coastal or geographically disadvantaged, should continue to have equal rights, especially with regard to all natural resources. Such areas, which could be delimited in such a manner as not to undermine the economic viability of the remainder of the international area, might be known as regional or subregional economic zones.
190.	Similarly, proposals reflecting equitable, solutions have been made in respect of the second and third matters that I have just mentioned. Zambia's position on both these matters has already been elaborated in the course of the current negotiations on the law of the sea.
191.	My delegation has a keen interest in ensuring that the Conference on the Law of the Sea achieves satisfactory results. It should do so expeditiously but without sacrificing the hopes of all mankind for equity and justice. It is my delegation's view that this will be possible if all participating States renew their faith in, and recognition of, the fact that the mandate of the Conference relates to the ocean space and its resources which are the common heritage of all mankind and res communis. All States, whether land-locked, coastal or geographically disadvantaged, are looking forward to the equitable sharing of benefits derived from this common heritage.
192.	People want to be free from foreign and domestic oppression and exploitation. It is only when man's freedom and development are ensured that prospects for peace can prevail. Otherwise man will continue to move within a vicious circle, alternating between hot wars and relative peace. For the past three decades, the arms race has taken on frightening proportions. Yet this specter is man-made, as it initially grew out of an essentially Eurocentric ideological war.
193.	We are convinced that the relaxation of tensions in the world and the promotion of international peace and security are intricately related to the substantive progress in' the field of disarmament. We also agree with the declaration made in Colombo by the 85 members of the non-aligned movement that the arms race is inconsistent with the efforts aimed at achieving the new international economic order in view of the urgent need to divert the resources utilized for the acceleration of the arms race towards socio-economic development, particularly that of the developing countries [see A/311197, annex I, para. 136], It is in this context that we are convinced that meaningful and durable universal peace and security can be achieved not only through general and complete disarmament under effective international control but also through a consistent and sustained promotion in the basic needs of mankind, as failure in this regard greatly contributes to tensions between and within nations.
194. To tackle the problem of the arms race effectively, we in Zambia call for the convening of a World Disarmament Conference. In this respect, this Assembly should welcome and adopt the recommendation by the Colombo Conference for the convening of a special session of the General Assembly as early as possible on the question of disarmament [ibid., annex IV, resolution 12].
195.	The arms race, with its concomitant adverse spheres of influence, is spreading danger to traditionally peaceful areas of the world. For centuries the Indian Ocean has been relatively peaceful except during the painful period of the slave trade. Through it, man's interdependence was promoted by the use of its waters mainly for peaceful trade and commerce between continents. However, as I am speaking today, the peace of the Indian Ocean is being disturbed by its increasing militarization. The rivalry between the big Powers in the Indian Ocean is increasingly posing a great threat to the genuine interests of littoral and hinterland States and to the international community as a whole. It is because of this threat to the Indian Ocean, and even more so to the littoral and other States in the area, that Zambia and other countries have continued to call for the preservation of the Indian Ocean as a zone of peace.
196.	The Middle East situation still remains a great threat to international peace and security. In Lebanon, people are being killed almost every day. The war in Lebanon must end, because its continuation is only diverting the attention of the world from the fundamental problem in that area. In the view of my delegation, there is nothing that has taken place in the Middle East since 1967 which would nullify Security Council resolution 242(1967) and other United Nations resolutions.
197.	Israel continues illegally to occupy Arab territories in defiance of the relevant resolutions and decisions of both this Assembly and the Security Council. Furthermore, Israel continues to deny the Palestinian people their inalienable rights to self-determination, national sovereignty and independence. Zambia believes that the Middle East problem will be resolved only when the rights of the Palestinian people to self-determination and nationhood are realized; when the security of all States in the Middle East is ensured; and when Israeli withdrawal from all occupied Arab territories is completed.
198.	The problem of Cyprus is a matter of great concern to us all. Numerous declarations have been made and resolutions adopted in the United Nations and other international forums, upholding the independence, the territorial integrity and the non-alignment of the Republic of Cyprus. Zambia submits that there is no justification for any State to go to the lengths of dividing another sovereign State into two or more entities on the grounds of ethnic diversity. We are opposed to the creation of new colonial situations in the world. In this connexion, we call upon all parties concerned to comply fully with the decisions and resolutions of this body in respect of the problem of Cyprus. It is our firm belief that as long as there is foreign interference in the internal affairs of Cyprus no durable solution will be found to the problem and thus it will continue to be a threat to international peace and security.
199.	In Korea tension is high, primarily because of foreign intervention. The continued presence of foreign forces in the southern part of Korea masquerading as United Nations forces is inimical to the legitimate interests and aspirations of the people of Korea as a whole. This continued threat to international peace and security calls for urgent international action. We strongly urge the immediate withdrawal of all foreign forces from Korea.
200.	The Democratic People's Republic of Korea has already demonstrated to the international community its seriousness of purpose and high degree of understanding in respect of the Korean problem. Zambia strongly supports the position that Korea should be admitted to the United Nations as a single unitary State. Once again, we in Zambia reaffirm our total support for the Korean people in their genuine efforts for the reunification of their country and the enjoyment of their lawful and legitimate rights in the United Nations.
201.	Interference in the internal affairs of the developing countries by the big Powers and other developed countries has assumed dangerous proportions. The independence and sovereignty of a number of developing countries remain under constant threat.
202.	Zambia has noticed, with dismay, that in the past months some reactionary Powers and forces are back in a vigorous way at their old game of destabilization. Efforts are being made to undermine the independence and sovereignty of a number of progressive Latin American, Caribbean and other developing countries whose only interest is to free themselves from centuries-old imperialist and neo-colonialist exploitation. We want to state here that affluence based on the exploitation of other States and peoples is criminal and is not in the interests of the millions of exploited people in the world. Such actions are meant to establish unequal relations between developing and so- called developed countries through a variety of subtle and insidious means.
203.	We are aware of the intensified determination and efforts by some big Powers to undermine the independence and sovereignty of Latin American and Caribbean States. Because of a growing yearning for genuine independence in Latin America and the Caribbean free from imperialist and neo-colonialist political and economic exploitation and plunder, some big Powers bent on perpetuating their political and economic domination of these regions have embarked on vicious measures aimed at destabilizing progressive and peace-loving countries of that region.
204.	In this connexion, the non-aligned countries and other progressive forces of the world will continue to render full support and offer solidarity to the progressive peoples of Latin America and the Caribbean in their just struggle against international imperialism and neo-colonialism. Some countries of that area are members of the non-aligned movement, and many more have shown a keen interest in the objectives and principles of the movement. We shall remain in full solidarity with our Latin American and Caribbean friends in their legitimate struggle for genuine national independence and sovereignty, including full control over their natural resources.
205.	The negative view held by some States in the world that the United Nations continues to play a marginal rather than a central role in world affairs will continue to have some validity, unless the institutionalized dictatorship of some permanent members of the Security Council through the veto system is removed. The United Nations must be democratized. The argument that the power of veto must go hand in hand with responsibility in world, affairs is invalidated by the fact that some of the Member States which continue to enjoy the right of veto in the Security Council have far less power and responsibility in the world of today compared with other Member States or groups of States which do not have such power of veto.
206. Furthermore, the veto has largely been more abused than exercised responsibly. In most cases it is used merely to serve the perceived national or group interests of the factions within the world power structure. One of the most vivid expressions of abuse of the veto is in the area of undermining the principle of universality. It is therefore intolerable to note that the Socialist Republic of Viet Nam and the People's Republic of Angola have not taken their rightful places here in the United Nations. We are, however, confident that soon the heroic peoples of Angola and Viet Nam will assume their legitimate and rightful places in this august Assembly.
207.	Let me now turn to issues of colonialism and racism. My delegation is happy to welcome the Republic of Seychelles as a Member of the United Nations. The accession of those islands to independence is a significant development in the history of decolonization and a matter, of great encouragement to the other peoples of Africa which are still fighting against colonialism and racism in Zimbabwe, Namibia and South Africa.
208.	One of the fundamental objectives of Zambia's foreign policy is to assist those struggling against colonialism and racism to win genuine freedom: Therefore, while we rejoice at the success of the people of Seychelles, my delegation is very disturbed at the continued neo-colonial situation on the Comorian island of Mayotte. We strongly deplore and reject that position because it constitutes a flagrant and unacceptable interference in the affairs of an independent African State; it has disturbing implications for all areas which are not yet free -other imperialist Powers may be tempted to maintain similar spheres of influence elsewhere -and it confirms the French Government's insincerity and inconsistency on questions of colonialism and racism. Zambia therefore calls upon this Assembly strongly to censure the French Government and to call upon it to stop forthwith that unwarranted interference in the internal affairs of the Comoros.
209.	Colonialism and racism are on the retreat in southern Africa. The oppressed peoples of Zimbabwe and Namibia have stepped up the war of liberation against their oppressor, represented by Smith, Vorster and their imperialist collaborators. In South Africa itself, the black people and other non-white people oppressed in all aspects of their human existence have decided to call the bluff of the reactionary apartheid regime. Thus, as I am speaking today, armed struggle is going on with increasing intensity in Zimbabwe and Namibia. In South Africa itself, the black population and other progressive people of that country are sacrificing their blood for the liberation of their country. Many more are ready to fight. What they need are medicines, guns and other war material. No doubt, victory is on their side.
210.	The Zambian Government's position on Zimbabwe is very clear. Zambia supports the intensification of armed struggle. As is well known, attempts at achieving peaceful change in Zimbabwe that were undertaken strictly within the framework of the OAU mandate failed principally owing to the intransigent attitude of the racist regime of Ian Smith. Rebel leader Ian Smith then had every opportunity peacefully to transfer power to the majority. But the illegal Smith regime's short-sightedness had led to the intensification of armed struggle.
211.	The heroic struggle launched by the patriotic people of Zimbabwe has inflicted severe blows on the Smith minority racist regime. It is now obvious that the Smith regime has been forced to recognize and accept the inevitability of majority rule and the need to establish immediately a transitional Government to implement that principle.
212.	I wish to state here that Zambia is determined that Zimbabwe shall be born under a genuine, free and independent government. To that end, the armed struggle will continue in Zimbabwe until a genuine majority government is in control. We want to add here that what is best for Zimbabwe shall be determined by the people of Zimbabwe themselves, who have been victims of colonialism and racism for too long.
213.	In their Lusaka communique of 26 September 1976, issued as a reaction to Ian Smith's statement accepting majority rule for Zimbabwe within two years, the Presidents of Angola, the United Republic of Tanzania, Botswana, Mozambique and Zambia put the entire Rhodesian situation in its true perspective: they gave credit to the armed struggle and paid a tribute to the gallant black freedom fighters of Zimbabwe. For it is the success of the armed struggle that has compelled the rebel leader Ian Smith and his collaborators to capitulate. Because of the unreliability of Ian Smith, the Presidents have insisted that a conference should be convened outside Zimbabwe by the Administering Authority, namely, the United Kingdom, with the authentic and legitimate representatives of the people in order:
"(A) To discuss the structure and functions of the transitional government.
"(B) To establish the transitional Government.
"(C) To discuss the modalities for convening a full constitutional conference to work out the independence constitution.
"(D) To establish the basis upon which peace and normalcy can be restored in the territory."
214.	In calling upon the United Kingdom to convene the conference, we are taking precautions against giving the white racist minority regime of Ian Smith any semblance of legitimacy or legality. It is for that and other reasons that Zambia rejects Ian Smith's proposals on the structure and functions of the council of State and council of ministers in which he plans to leave in the hands of the whites the chairmanship and the ministries of defense and law and order.
215.	We shall continue to support intensified aimed struggle until majority rule is assured and achieved. We appeal to the international community to continue the application of sanctions against the rebel colony of Southern Rhodesia until the establishment of an African majority government in Zimbabwe is attained.
216.	Having declared the inevitability of continued intensified armed struggle, it is important for the international community to increase its assistance to the liberation movements both materially and financially. Furthermore, it is now imperative to strengthen existing programs of assistance to the countries that have either closed their borders with Southern Rhodesia or have cut off vital trade in implementation of United Nations sanctions against that illegal white racist minority, regime. In that respect, the international community should not, at this crucial stage, minimize the attention it is focusing on the adverse economic and social consequences and human suffering experienced by those countries.
217.	For instance, in the struggle for human rights in southern Africa, Zambia has suffered considerably in human, financial and material terms. The cost to Zambia for implementing sanctions against the rebel regime of Ian Smith is already in excess of $US 450 million over the past three years.
218.	In Namibia, the racist regime of South Africa continues illegally to occupy that international Territory. The racist apartheid regime of South Africa continues to flout with impunity the United Nations resolutions on Namibia. In particular, it has blatantly ignored numerous Security Council resolutions on that Territory. In January of this year, the Security Council gave South Africa until 31 August 1976 solemnly to declare its intention to withdraw from Namibia and to agree to the holding of a national election in the Territory under United Nations supervision and control.  South Africa has arrogantly refused to withdraw from that Territory so as to enable the Namibian people to determine their own future. The racist regime of South Africa has increased its oppressive rule over Namibia and has conducted premeditated and flagrant wholesale massacres of the innocent peace-loving Namibian people. Furthermore,, the South African regime is using the international Territory of Namibia as a military base from which it launches attacks against the people of Namibia and the neighboring independent African countries, in particular the States of Angola and Zambia.
219.	The liberation struggle in Namibia has reached a decisive and crucial stage. Mere declarations of support and solidarity with the Namibian people in its struggle for independence and freedom are not in themselves enough. The Namibian patriots, under SWAPO, need practical material assistance in order for them effectively to conduct the war of liberation in their country. Therefore, we call upon countries and peoples that genuinely believe in the cause of the liberation of Namibia to provide SWAPO with the necessary assistance so that the people of Namibia can also enjoy peace, justice and freedom.
220.	Zambia reaffirms its position that the armed struggle in Namibia will continue unless South Africa immediately withdraws its armed forces and the entire oppressive administrative machinery from Namibia; Namibia becomes independent as a single unitary State; and SWAPO takes its legitimate place in Namibia as the sole and authentic representative of the Namibian people.
221.	To this end Zambia will continue to support SWAPO and to cooperate with the United Nations and the rest of the international community in working towards the achievement of these objectives. We shall neither accept nor co-operate with any puppet regime in Namibia sponsored by racist South Africa. However, Zambia, having rejected the so-called Turnhalle Constitutional Conference in Windhoek, strongly feels that any meaningful future conference on Namibia should be between SWAPO as the authentic representative of the Namibian people and South Africa as the illegal occupation regime. Such a conference should be held under the auspices of the United Nations as the legal and legitimate authority.
222.	In South Africa itself, the revolutionary situation that has been growing over the years is now ripe . As I stated earlier, the oppressed people of South Africa have now come out into the open to confront their oppressor. The spirit of Sharpeville has kindled the hearts of South African patriots, whose blood now flows in Soweto, Alexandra and in many other townships in South Africa. These patriots have chosen the only way open to them-indeed the only way to liberate their country, and that is with blood.
223.	Zambia condemns in the strongest terms the South African racist regime for its brutal massacres of the innocent oppressed people of South Africa. However, it is our firm view that, whatever military machine South
African can apply against the oppressed people of South Africa, their determination to achieve their cherished goal will surely surmount the evil and reactionary forces in their motherland. There is no doubt that the goal of freedom and justice for the oppressed people in South Africa will soon be attained.
224.	The racist regime of South Africa must know that the game of apartheid is up. That regime should scrap the system of apartheid immediately.
225.	The revolt that has now erupted throughout urban South Africa will be the determining factor in the advance towards social justice and human dignity. The situation in South Africa will never be the same. The obnoxious system of apartheid will be eradicated and replaced by majority rule. The freight train of revolt is on the move in South Africa and the Vorster racist regime, with all its military and naval arsenal, with all the kith-and-kin support from its traditional allies, will be violently pushed aside or knocked down never to rise again. To this end we appeal to all peace-loving countries and other progressive forces of the world to render more material assistance to the liberation movements of South Africa, namely, the African National Congress and the Pan Africanist Congress, so that they can wage the struggle for their birthright.
226.	We are all aware of the unholy alliance existing between the racist South African regime and a number of Western countries, including Israel. The collaboration be-tween these countries and the apartheid regime of South Africa in the political, economic, military and other fields is primarily aimed at oppressing and dominating in perpetuity the African and other non-white people in the interest of monopoly capital. In particular, we are gravely concerned at the French nuclear collaboration with the racist regime of South Africa, which has implications for peace and security in southern Africa as a whole. We call upon France to abandon this scheme and instead to join with all well-meaning countries in ostracizing the apartheid regime of South Africa.
227.	Let me also make it clear that Zambia rejects and condemns the decision of South Africa to grant so-called independence to Transkei, in pursuance of the. evil policy of "bantustans". This is nothing more than a scheme to divide and rule.
228.	Therefore, in southern Africa the war of liberation will continue in Zimbabwe, Namibia and South Africa itself until genuine independence, freedom and justice are won under authentic representatives of the peoples of these countries. Zambia will continue to support the just struggle by our patriotic brothers and sisters in southern Africa. We shall continue to render all moral and material assistance possible to the oppressed people of southern Africa through their authentic liberation movements until their cherished goals and aspirations are fully attained.
229.	Allow me to state that, while our Organization continues to experience short-comings, especially in its role of maintaining international peace and security, it nevertheless manifests increasing strength and viability in many other areas of global concern. In this connexion we are mindful of the increasingly central role assumed by the United Nations in vital international discussions and negotiations covering various fields of global co-operation.
230.	It would be remiss of me if I did not pay a special tribute to Mr. Kurt Waldheim, our most dedicated and distinguished Secretary-General, for the vigilant and untiring efforts he has continued to render at the helm of this august Organization, oftentimes in extremely delicate and difficult circumstances. Mr. Waldheim has proved that he is committed to working relentlessly towards the fulfillment of the sacred principles of human dignity, social justice and world peace and security -all of which renders credence to the raison d'etre of the United Nations.
231.	Zambia once again pledges its full support of and confidence in the United Nations as a sanctuary of peace and security for all mankind. We appeal to all Member States, large and small, to pull together in order to enable the United Nations to function effectively.